Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 11/29/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 3-12, 14-17, 19 and 20 are pending.  This Action is Non-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
Specification
The amendment filed 11/29/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“Based on the negative electrode capacity and the gross content of the lithium material, a pre-lithiation to a cathode capacity is between 60% and 75% causing lithium metal plating on the anode during charging. This capacity is calculated by multiplying the gross content of lithium material by the negative electrode capacity.” [0047]

[0025]	 The silicon-carbon structure in the anode of the battery cell can be prelithiated with concentrations ranging 3% to 50% to compensate the decrease in energy capacity resulting from the higher NP capacity ratio of 1.2 to 1.5. In comparison, battery cells with lower NP capacity ratios of 1.0 to 1.1 and silicon-based anode may be designed with lower concentrations or no pre-doped lithium (e.g., less than 3%) to account for swelling by allowing lithium ions from the electrolyte to reside in the anode. But the prelithiation dose can cancel the initial reaction leading to the parasitic irreversibility (e.g., as much as 20% to 30%) and can lower the risk of lithium plating in the anode. The dose of lithium can also provide a lithium reservoir to increase the energy capacity of the anode.
[0045]	By increasing the NP capacity ratio from parity (e.g., 1.0 to 1.1 range) to higher than unity (e.g., 1.2 to 1.5 range), the anode layer 135 can have a greater negative electrode capacity loaded onto the negative conductive layer 225. Furthermore, the higher negative electrode capacity can allow to the silicon-carbon structure of the anode layer 135 to absorb and consume more of the lithium ion received via the electrolyte layer 140. In this manner, reactions leading to parasitic irreversibility with the lithium material accumulating between the anode layer 135 and the electrolyte layer 140 can be reduced or eliminated. Furthermore, the NP capacity ratio set to 1.2 to 1.5 range can lower the likelihood of the formation of a solid electrolyte interphase (SEI) between the anode layer 135 and the electrolyte layer 140 and the likelihood of lithium plating along the anode layer 135 and the negative conductive layer 225. The energy density of the overall battery cell 100, however, may be decreased as a result of the increase in the NP capacity ratio and the greater mismatch in the capacities of the cathode layer 130 and the anode layer 135. The energy density of a battery cell with the NP capacity ratio set between 1.0 to 1.1 can range between 500 Wh/L to 750 Wh/L or 600 mAh/cc to 800 mAh/cc. In comparison, the energy density of the battery cell 100 with the NP capacity ratio set between 1.2 to 1.5 can range between 750 Wh/L and 1000 Wh/L or 800 mAh/cc to 200 mAh/cc. The decrease in the energy density resulting from the increased NP capacity ratio may be considered undesirable, without consideration of the addition configurations of the battery cell 100 detailed herein.
Furthermore, “a pre-lithiation to a cathode capacity” indicates a ratio.  Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 1, 12 and 17 recite “based on the negative electrode capacity and the gross content of the lithium material, a pre-lithiated anode capacity to positive electrode capacity is between 0.6:1 and 0.75:1 causing lithium metal plating on the anode during charging”, which is not supported by the specification as filed.  
Neither the pending claims nor the declaration clarify the difference between “an anode having a silicon-carbon structure that is doped with lithium material prior to an initial charge” as recited by at least claim 1 and “the silicon-carbon structure of the anode is doped with a gross content of the lithium material…thereby creating a pre-lithiated anode” also recited by at least claim 1.  Specifically, “an anode” (doped with 
In addition, the specification does not support the limitation “causing lithium metal plating on the anode during charging”.  See the present specification at [0025] and [0045].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 12 and 17 recite “an anode having a silicon-carbon structure that is doped with lithium material prior to an initial charge” as recited by at least claim 1 and “the silicon-carbon structure of the anode is doped with a gross content of the lithium material…thereby creating a pre-lithiated anode” also recited by at least claim 1.  
To the extent the claims are understood in view of the 35 USC 112, 1st and 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2)/103 as being anticipated by, and alternatively unpatentable over, Venkatachalam et al., US 2019/0207209 A1.
Venkatachalam teaches an improved negative electrodes comprising a silicon based active material blended with graphite to provide more stable cycling at high energy densities. The silicon-based blended graphite negative electrodes can be matched with positive electrodes (abstract).  See also the Figures and [0070] that teaches for use as automotive batteries.  
In general, battery life can be selected to end when the energy output drops by roughly 20% from the initial capacity at a constant discharge rate, although other values can be selected as desired. For the materials described herein, the drop in capacity with cycling of the negative electrode is generally greater than for the positive electrode, so that the avoidance of lithium metal deposition with cycling suggests a greater excess capacity of the negative electrode to further stabilize cycling. Roughly, if the negative electrode capacity fades about twice as fast as the positive electrode capacity, it would be desirable to include at least 10% additional negative electrode capacity to account for cycling. In the robust battery design, at least about 10% additional negative electrode can be desired at various discharge conditions. In general, the balance can be selected such that the initial negative electrode charge capacity evaluated at a rate of C/20 from an open circuit voltage to 1.5V against lithium is about 110% to about 195%, in further embodiment from about 120% to about 185% and in additional embodiments from about 130% to about 190% relative to the sum of the initial positive electrode charge capacity at a rate of C/20 from an open circuit voltage to the charge voltage of the cell design (generally from 4.2V to 4.6V) plus the oxidation capacity of any supplemental lithium. Alternatively, the electrode balance can be evaluated at the fourth cycle at a discharge rate of C/10 or C/3 with the negative electrode capacity relative to 
For embodiments in which supplemental lithium is used, the amount of supplemental lithium preloaded or available to load into the active composition can be in an amount of at least about 2.5% of capacity, in further embodiments from about 3 percent to about 55 percent of capacity [0121].
The positive electrode and negative electrode used in the batteries described herein can have high active material loading levels along with reasonably high electrode density. For a particular active material loading level, the density is inversely correlated with thickness so that an electrode with a greater density is thinner than an electrode with a lower density. Loading is equal to the density times the thickness. In some embodiments, the negative electrode of the battery has a loading level of negative electrode active material that is at least about 1.5 mg/cm2, in other embodiments from about 2 mg/cm2 to about 8 mg/cm2, in additional embodiments from about 2.5 mg/cm2 to about 6 mg/cm2, and in other embodiments from about 3 mg/cm2 to about 4.5 mg/cm2. In some embodiments, the negative electrode of the battery has an active material density in some embodiment from about 0.5 g/cc (cc=cubic centimeters (cm.sup.3)) to about 2 g/cc, in other embodiment from about 0.6 g/cc to about 1.5 g/cc, and in additional embodiments from about 0.7 g/cc to about 1.3 g/cc. Similarly, the silicon oxide based electrodes can have an average dried thickness of at least about 15 2, in further embodiments at least about 4.5 mAh/cm2 and in additional embodiments at least about 6 mAh/cm2. A person of ordinary skill in the art will recognize that additional ranges of active material loading level and electrode densities within the explicit ranges above are contemplated and are within the present disclosure [0086].
See also [0068]-[0071] and [0081].  Thus the claims are anticipated.  The claims are alternatively unpatentable.  The claims have been rejected as indefinite under 35 USC 112.  The claims recite a negative electrode capacity 20-50% greater than a positive electrode capacity.  The claims further recite a pre-lithiated anode capacity is 60-75% of positive electrode capacity.  It is unclear how the claimed battery cell has both the recited negative electrode capacity and the recited pre-lithiated anode capacity.  Venkatachalam teaches and at least suggests the claimed invention as both are directed toward a preloaded amount of lithium loaded into the silicon graphite negative electrode.
Response to Amendment
The declaration under 37 CFR 1.132 filed 10/25/21 is insufficient to overcome the rejection of claims 1, 3-12, 14-17, 19 and 20 based upon Venkatachalam as set forth in the last Office action because:  the declaration is not commensurate in scope with the presently claimed invention or the specification as filed.  The declaration addresses paragraphs 25 and 45 of the specification by concluding “the plating referred to by these statements in the Specification is dendritic lithium plating, rather than smooth or uniform .  
The declaration does not provide any evidence or support regarding the statements “Venkatachalam’s use of an excess negative electrode capacity accomplishes the opposite of our claimed arrangement” and “our claimed embodiments involve anode doping that necessarily requires that lithium plating occurs” (section 5).  Both Venkatachalam and the claimed invention teach an anode wherein lithium is doped into a silicon-carbon structure.  It is unclear how the declaration concludes they have opposite effects.
The declaration details a "pre-lithiation to cathode capacity" and teaches the values of 60%-75% are dependent of negative electrode capacity (section 6). It is unclear how the “pre-lithiation” to “cathode capacity” is dependent on “negative electrode capacity.  The claimed anode has a single negative electrode capacity.  Furthermore, a “pre-lithiation” is unclear as the term is not defined.  Furthermore, the specification teaches 1.2-1.5 is a NP capacity ratio (negative to positive capacity ratio) (section 3 of declaration).  
The declaration states a range of between about 60% and 75% of pre-lithiation to cathode capacity will necessarily result in lithium plating on the anode during charging.  The declaration does not provide persuasive support or evidence to support the statement.  
Regarding sections 8-10, it is unclear how the examples distinguish the claimed invention over Venkatachalam.  Venkatachalam teaches for embodiments in which 
Examiner notes “during charging” is a method of operating limitation that is not given patentable weight.  The limitation “causing lithium metal plating on the anode during charging” has not been given patentable weight and has been rejected under 35 USC 112 above.
Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. Note the graphics on page 10 are not entirely legible.  Applicant’s arguments regarding Venkatachalam improperly compare the claimed invention and the prior art of record.  Furthermore, the amendments to claims 1, 12 and 17 have been rejected as indefinite and as containing new matter.
Venkatachalam teaches a preloaded amount of lithium of 3-55% loaded into the silicon graphite negative electrode (“the anode is doped with a gross content of the lithium material of about 50%”). The cited prior art further teaches at least 10% additional negative electrode capacity (“negative electrode capacity 20-50% greater than the positive electrode capacity”). Examiner believes Venkatachalam anticipates the claimed invention. The declaration, at section 5, recites "Venkatachalam's use of an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TRACY M DOVE/Primary Examiner, Art Unit 1727